Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 1 of 39 PageID #: 715



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------X
  SHLOMO YEHUDA RECHNITZ,

             Petitioner/Plaintiff,
                                                 MEMORANDUM & ORDER
             v.
                                                 20-cv-1607 (KAM) (VMS)
  EPHRAIM KUTNER, JONATHAN KUTNER and
  GREYSTONE FUNDING CORP.,

            Defendants/Respondents.
  ---------------------------------X

  KIYO A. MATSUMOTO, United States District Judge:

             Currently pending before the court are motions from

  the three parties requesting various relief.         The petitioner,

  Shlomo Yehuda Rechnitz (“Petitioner”), has previously moved to

  confirm an arbitration award, and subsequently moved to confirm

  the ex parte order of attachment in aid of arbitration that this

  court previously entered in this case.         Defendants Ephraim

  Kutner and Jonathan Kutner (the “Kutner defendants”) have moved

  to vacate the arbitration award.         Defendant Greystone Funding

  Corp. (“Greystone”) has filed a motion for interpleader deposit,

  seeking dismissal from the case and an award of attorneys’ fees

  and costs.

             For the reasons contained herein, as well as those

  stated on the record at the hearing held before this court on

  June 3, 2020, the court GRANTS Petitioner’s motion to confirm

  the arbitration award and an order of attachment in aid of




                                       1
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 2 of 39 PageID #: 716



  arbitration, DENIES the Kutner defendants’ motion to vacate the

  arbitration award, and GRANTS IN PART Greystone’s motion for

  interpleader deposit.

                                  Background

             I.    Factual Background

             Petitioner alleges that in 2013, he agreed to loan the

  Kutner defendants money to fund, inter alia, their lawsuit

  against their former employer, Greystone (the “Greystone

  Lawsuit”), subject to two conditions.          (ECF No. 2-2, Declaration

  of Shlomo Yehuda Rechnitz (“Rechnitz Decl.”), ¶ 2.)          First, any

  recovery from the Greystone Lawsuit would first be used to repay

  the money loaned by Petitioner.        (Id.)   Second, Petitioner would

  receive thirty percent of any profits recovered in the Greystone

  Lawsuit, after deducting expenses.        (Id.)    Petitioner claims

  that he loaned the Kutner defendants more than $3 million to

  fund the Greystone Lawsuit.      (Id. ¶ 3.)

             In 2018, Petitioner alleges that the parties had

  several disputes regarding the various loans that Petitioner

  made to the Kutner defendants.        (Id. ¶ 5.)    Petitioner and the

  Kutner defendants agreed to appear before Rabbi Dovid Cohen, a

  Jewish legal authority recommended by the Kutner defendants, to

  decide their disputes.      (Id.)    On August 14, 2018, the parties

  appeared before Rabbi Cohen.        (Id. ¶ 6.)    At the meeting, Rabbi

  Cohen drafted a document, which read, in its entirety:


                                        2
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 3 of 39 PageID #: 717



       Shlomo Yehuda Rechnitz (SYR) on his own and as a partner in
       Harborview Capital LLC and Jonathan and Ephraim Kutner
       (JEK) on their own, and as partners in the above company,
       have come to me to adjudicate a dispute. They have agreed
       to accept my decision.

  (ECF No. 1, Complaint and Petition (“Compl.”), Ex. 2,

  Arbitration Agreement.)      The document was signed by Rabbi Cohen,

  Petitioner, and the Kutner defendants, and dated August 14,

  2018.   (Id.)

             The parties and Rabbi Cohen now agree that this

  document constituted their arbitration agreement.          (See

  generally ECF No. 36-24, Kutner Defendants’ Memorandum in

  Opposition to Petitioner (“Opp.”).)        Petitioner avers that at

  the arbitration hearing, he presented evidence of the various

  loans he made to the Kutner defendants, including the loan to

  fund the Greystone Lawsuit.      (Rechnitz Decl. ¶ 7.)      Petitioner

  asserts that the Kutner defendants owed him more than $11

  million in principal for all of the various loans.          (Id.)   The

  record reflects that the Kutner defendants did not dispute that

  Petitioner provided them with funding and was entitled to a

  return of the money.     (Id.)   Petitioner requested interim relief

  from Rabbi Cohen: to place in escrow the interest payments the

  Kutner defendants received from certain borrowers, to whom the

  Kutner defendants loaned some of the money they borrowed from

  Petitioner.     (Id. ¶ 8.)   Rabbi Cohen granted this request, but




                                       3
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 4 of 39 PageID #: 718



  the Kutner defendants allegedly did not comply with the Rabbi’s

  order.    (Id.)

              On August 21, 2018, Rabbi Yochanan Bechhofer, the

  Kutner defendants’ rabbinic advocate, sent a letter to Rabbi

  Cohen, which stated:

       The Kutner brothers came into you last week with the
       understanding that it was to be a mediation and not an
       arbitration. They did not question signing the document
       that was placed before them so as not to hamper the flow of
       the mediation. They were surprised by the unannounced
       appearance of Mr. Rechnitz’s CFO, as it was previously
       agreed that only Mr. Rechnitz would be in attendance. The
       goal of the meeting was to mediate in the presence of the
       Rav and to bring a resolution to the dispute. However,
       since matters took a turn and we are now embroiled in an
       arbitration for which we were not prepared, we request
       another hearing in front of the Rav in the presence of Mr.
       Rechnitz and whoever he would like to bring.

       At this hearing, we will present all of our evidence,
       including documents, recordings and witnesses who will fly
       in to give their testimony. We are endeavoring to bring
       this matter to a swift resolution as quickly as possible.

  (Compl., Ex. 3, Letter from Bechhofer.)        The Kutner defendants’

  pending motion now concedes that an arbitration took place

  before Rabbi Cohen.     (See generally Opp.)

              On August 22, 2018, Rabbi Cohen responded to Rabbi

  Bechhofer’s letter, and found that the parties had voluntarily

  agreed to an arbitration.      (Compl., Ex. 4, Letter from Rabbi

  Cohen.)    Rabbi Cohen’s response stated:

       I challenge the statement that there was any hint of
       coercion to sign an arbitration agreement. I was not aware
       of any agreement not to bring the CFO. Both sides were
       quite amenable when I asked what they preferred [and] it


                                       4
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 5 of 39 PageID #: 719



       was arbitration. . . . I have already assured the Kutners
       that we shall all get together before a final decision is
       rendered.

  (Id.)

             In May 2019, the Kutner defendants settled the

  Greystone Lawsuit for $8 million.        (Rechnitz Decl. ¶ 3.)     Based

  on his loan to the Kutner defendants to fund the Greystone

  Lawsuit, Petitioner claimed he was entitled to a total of

  $4,399,976 from the settlement, constituting (1) the $3,071,009

  that Petitioner loaned the Kutner defendants to fund the

  Greystone Lawsuit, and (2) the $1,328,967 that Petitioner should

  receive as his share of the post-deduction recovery.           (Id.)

  Petitioner also asserts that the Kutner defendants owe him an

  additional $7.6 million for other loans he advanced to them.

  (Id.)

             The parties engaged in settlement negotiations in an

  effort to resolve their disputes amicably without Rabbi Cohen.

  (Id. ¶ 13.)    The Kutner defendants, in the interim, made no

  payments to Petitioner.      (Id.)   In February 2020, after “many

  months of failed settlement negotiations,” Petitioner requested

  that Rabbi Cohen summon the Kutner defendants to appear before

  him so that they could provide their “evidence, including

  documents, recordings and witnesses who will fly in to give

  their testimony,” as Rabbi Bechhofer said the Kutners intended

  to do in August 2018.     (Id. ¶ 14.)


                                       5
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 6 of 39 PageID #: 720



              It is undisputed that the Kutner defendants did not

  respond to or cooperate with Rabbi Cohen in scheduling and

  engaging in further arbitration proceedings to present their

  evidence.    (Id.)   Instead, Rabbi Bechhofer sent another letter

  to Rabbi Cohen on behalf of the Kutner defendants, which stated:

       On behalf of my clients I wish to bring to the honored
       Rabbi’s attention that the dispute between my clients and
       Mister Rechnitz for which they appeared before from the
       honored Rabbi in the summer of 2018 has long since been
       resolved.

       In the fall of 2018, an agreement was reached between the
       parties (see attached “article 1”) that would settle the
       dispute once and for all. This agreement was not only put
       in writing in an email that is legally binding but it has
       already been implemented in good faith and at great expense
       to my clients.

       Amongst the items of the agreement that were implemented
       already was to pay Mr. Gershon Beigelison at great expense
       to my clients, which they did already long ago and already
       paid him at Mr. Rechnitz’s request an entire annual salary.
       The initial dispute has been resolved and the current
       dispute is over the terms and conditions of an agreement
       that was wholly agreed to by both sides (see attached
       “Article 2”) and is in stages of implementation already.
       Should we seek an arbitration from the honored Rabbi, it
       would require a new arbitration agreement, since it is not
       the issue for which we signed an arbitration agreement for
       in the past.

  (Rechnitz Decl., Ex. B, Letter from Bechhofer (Second) (emphasis

  omitted)).    The letter attached “Article 1,” a December 2, 2018

  email from Ephraim Kutner to Petitioner regarding a possible

  resolution of the disputed “lawsuit” and “mezz loans”; as well

  as “Article 2,” a November 3, 2019 email from Petitioner to the

  Kutner defendants disputing that there was a resolution.           (Id.)


                                       6
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 7 of 39 PageID #: 721



             Because the Kutner defendants would not appear for

  further proceedings, Petitioner requested that Rabbi Cohen issue

  an award in connection with the loan to fund the Greystone

  Lawsuit.   (Id. ¶ 17.)    The Kutner defendants did not object to

  Petitioner’s request to Rabbi Cohen.        (See ECF No. 36-1,

  Declaration of Ephraim Kutner, ¶¶ 56-62.)         On March 11, 2020,

  Rabbi Cohen issued an arbitration award in Brooklyn, New York,

  which directed:

       •All amounts still owed by Greystone Funding under the
       Greystone Settlement shall be paid directly to SYR [i.e.,
       Rechnitz], to (i) repay the $3,071,009 Greystone Loan
       provided by SYR to fund the lawsuit against Greystone, (ii)
       pay the $1,328,967 representing SYR’s 30 percent share of
       the remaining amount recovered in the Greystone Lawsuit
       after expenses, and (iii) repay other amounts due and owing
       to SYR on other outstanding loans from SYR to the Kutners.

       •SYR may contact Greystone Funding directly, and direct
       Greystone Funding to make all such payments directly to
       SYR.

       •The Kutners and all entities they control shall cooperate
       and not interfere with the instructions to Greystone
       Funding to make all payments under the Greystone Settlement
       directly to SYR.

       •If requested by SYR, the Kutners shall execute any and all
       additional documents that will allow SYR or his agent to
       control, manage and act on behalf of the Kutners in
       connection [with] the Greystone Settlement.

  (Compl., Ex. 1, Greystone Arbitration Award.)         This arbitration

  award was limited to the dispute over the loan to fund the

  Greystone Lawsuit, and stated that Rabbi Cohen would “issue a

  separate decision on the other outstanding disputes.”           (Id.)



                                       7
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 8 of 39 PageID #: 722



             II.   Procedural History

             On March 30, 2020, Petitioner initiated this action

  against both the Kutner defendants and Greystone, seeking to

  confirm the arbitration award concerning the Greystone Lawsuit

  settlement pursuant to the Federal Arbitration Act, 9 U.S.C. §§

  9, 13, and an order of attachment.        Petitioner initially sought

  an order to show cause and an ex parte order of attachment in

  aid of arbitration, attaching all amounts to be paid by

  Greystone to the Kutner defendants under the Greystone Lawsuit

  settlement, and precluding the payment of such amounts to the

  Kutner defendants, pending payment in full of all amounts due to

  Petitioner under the arbitration award.

             This court held a hearing by telephone on March 31,

  2020, and granted the order to show cause and issued an order of

  attachment.    (ECF No. 12, Amended Order to Show Cause.)         The

  order to show cause granted the attachment, and required (1)

  Petitioner to move for an order confirming the order of

  attachment by April 7, 2020 and (2) the Kutner defendants to

  show cause by April 3, 2020 why the relief sought by Petitioner

  should not be granted.      The parties jointly moved for extensions

  on April 3.    (ECF No. 14.)    This court denied Petitioner’s

  request for additional time to move for confirmation of

  attachment based on requirements under New York law, and granted

  the Kutner defendants until April 21, 2020 to show cause and to


                                       8
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 9 of 39 PageID #: 723



  oppose Petitioner’s motion.      (ECF Dkt. Order April 3, 2020.)

  Petitioner filed the pending motion to confirm the Order of

  Attachment in Aid of Arbitration on April 6, 2020.          (ECF No.

  16.)

             At 8:52 pm on the day the Kutner defendants’ response

  was due (April 21, 2020), the Kutner defendants filed another

  request for an extension.      (ECF No. 19.)     This court advised

  that it was willing to grant the extension on the condition that

  the Kutner defendants would not raise any defense that the

  extension of time warranted denial of Petitioner’s motions, or

  vacatur of the attachment.      (ECF Dkt. Order April 22, 2020.)

  The Kutner defendants agreed to the condition (ECF No. 20), and

  were granted until May 22, 2020 to file their opposition papers

  (ECF Dkt. Order April 23, 2020).

             On May 22, 2020, the Kutner defendants filed their

  opposition to the petition, and moved to vacate the award on the

  grounds that (1) Rabbi Cohen did not have authority to decide

  the Greystone Lawsuit dispute, and (2) Rabbi Cohen refused to

  hear the Kutner defendants’ evidence and arguments.          (ECF No.

  36.)   The court allowed Petitioner to respond (ECF Dkt. Order

  May 22, 2020), and Petitioner filed his response on May 29, 2020

  (ECF No. 41, Rechnitz Reply).

             On April 22, 2020, Greystone filed a motion for

  interpleader deposit, seeking an order: (1) permitting Greystone


                                       9
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 10 of 39 PageID #: 724



  to deposit the disputed settlement payments in the Registry of

  the Court, (2) dismissing Greystone from the action, (3)

  prohibiting Petitioner and the Kutner defendants from proceeding

  against Greystone with respect to the settlement funds, and (4)

  awarding Greystone reasonable attorneys’ fees and costs.            (ECF

  No. 25.)    The court deferred ruling on Greystone’s motion and

  directed Greystone to provide billing records in support of its

  request for attorneys’ fees, and granted Petitioner and the

  Kutner defendants an opportunity to respond.          (ECF Dkt. Order

  May 1, 2020.)

              On May 8, 2020, Greystone filed its supplemental

  papers in support of its request for attorneys’ fees.           (ECF No.

  31.)   The Kutner defendants opposed the motion, arguing that

  interpleader was unnecessary, and that Greystone’s requested

  fees were excessive.      (ECF No. 33.)    Petitioner filed papers in

  support of Greystone.      (ECF Nos. 34, 35.)     Greystone filed an

  affidavit and memorandum of law in reply, revising their initial

  request for fees downward.       (ECF Nos. 39, 40.)

              The court held a hearing on June 3, 2020 by

  videoconference, at which the parties had the opportunity to

  present additional evidence, to hear argument regarding the

  pending motions.     Petitioner, the Kutner defendants, and




                                       10
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 11 of 39 PageID #: 725



  Greystone all appeared through their counsel. 1         (See Minute

  Entry, June 3, 2020.)      At the hearing, the parties presented

  arguments regarding each of their respective motions.           The court

  asked counsel for Petitioner and counsel for the Kutner

  defendants whether they intended to present any additional

  evidence, beyond that which was submitted with their papers.

  Counsel for the parties confirmed that they did not.

                               Legal Standards

              I.     Vacating an Arbitration Award

              “When deciding whether the parties agreed to arbitrate

  a certain matter . . ., courts generally . . . should apply

  ordinary state-law principles that govern the formation of

  contracts.”      First Options of Chicago, Inc. v. Kaplan, 514 U.S.

  938, 944 (1995).     “Any doubts concerning the scope of arbitrable

  issues should be resolved in favor of arbitration . . . .             Thus,

  as with any other contract, the parties’ intentions control, but

  those intentions are generously construed as to issues of

  arbitrability.”     Mitsubishi Motors Corp. v. Soler Chrysler-

  Plymouth, Inc., 473 U.S. 614, 626 (1985) (quotation and

  alteration omitted); see Volt Info. Scis., Inc. v. Bd. of

  Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 475–76




  1 Counsel for Greystone was permitted to leave the hearing before it
  concluded, after the court indicated it was likely to grant
  Greystone’s request for dismissal from the case.


                                       11
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 12 of 39 PageID #: 726



  (1989) (“[I]n applying general state-law principles of contract

  interpretation to the interpretation of an arbitration agreement

  within the scope of the Act, due regard must be given to the

  federal policy favoring arbitration, and ambiguities as to the

  scope of the arbitration clause itself resolved in favor of

  arbitration.”) (citation omitted).

              The Federal Arbitration Act provides the following

  grounds upon which a court may vacate an arbitration award:

  “(1) where the award was procured by corruption, fraud, or undue

  means; (2) where there was evident partiality or corruption in

  the arbitrators, or either of them; (3) where the arbitrators

  were guilty of misconduct in refusing to postpone the hearing,

  upon sufficient cause shown, or in refusing to hear evidence

  pertinent and material to the controversy; or of any other

  misbehavior by which the rights of any party have been

  prejudiced; or (4) where the arbitrators exceeded their powers,

  or so imperfectly executed them that a mutual, final, and

  definite award upon the subject matter submitted was not made.”

  9 U.S.C. § 10(a).

              II.   Confirming an Arbitration Award

              Under the Federal Arbitration Act, a party to an

  arbitration may move to confirm the arbitration award before

  “the United States court in and for the district within which

  such award was made.”      9 U.S.C. § 9.     “Normally, confirmation of


                                       12
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 13 of 39 PageID #: 727



  an arbitration award is ‘a summary proceeding that merely makes

  what is already a final arbitration award a judgment of the

  court[.]’”) D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 110 (2d

  Cir. 2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171,

  176 (2d Cir.1984)).      Because of the federal policy favoring

  arbitration, a court should confirm an arbitration award “if

  there is ‘a barely colorable justification for the outcome

  reached,’” even if it disagrees with the outcome on the merits.

  Landy Michaels Realty Corp. v. Local 32B–32J, Service Employees

  Int’l Union, 954 F.2d 794, 797 (2d Cir.1992) (quoting Andros

  Compania Maritima, S.A. v. Marc Rich & Co., 579 F.2d 691, 704

  (2d Cir.1978)).

              III. Attachment in Aid of Arbitration

              Federal Rule of Civil Procedure 64 authorizes a

  federal court to attach property if such a remedy exists under

  state law.    A party “bears a heavy burden in attempting to

  establish its right to an attachment . . ., because ‘New York

  attachment statutes are construed strictly against those who see

  to invoke the remedy.’” Nat’l Audubon Soc., Inc. v. Sonopia

  Corp., 2009 WL 636952, at *2 (S.D.N.Y. Mar. 6, 2009) (quoting

  Buy This, Inc. v. MCI Worldcom, Inc., 178 F.Supp.2d 380, 383

  (S.D.N.Y. 2001)).

              Under New York’s Civil Practice Law and Rules

  (“CPLR”), “on a motion for an order of attachment, or for an


                                       13
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 14 of 39 PageID #: 728



  order to confirm an order of attachment, the plaintiff shall

  show, by affidavit and such other written evidence as may be

  submitted, [1] that there is a cause of action, [2] that it is

  probable that the plaintiff will succeed on the merits, [3] that

  one or more grounds for attachment provided in section 6201

  exist, and [4] that the amount demanded from the defendant

  exceeds all counterclaims known to the plaintiff.”           N.Y.

  C.P.L.R. 6212(a).

              Where, as here, a petitioner is seeking an attachment

  in aid of arbitration, the third ground is governed by CPLR

  Section 7502 rather than CPLR Section 6201.          See Cty. Natwest

  Sec. Corp. USA v. Jesup, Josephthal & Co., 579 N.Y.S.2d 376, 377

  (1992) (“This court has held that the standard that governs in a

  case involving arbitration is whether the award ‘may be rendered

  ineffectual without such provisional relief,’ and the standards

  generally applicable to attachments pursuant to CPLR 6201(3),

  such as sinister maneuvers or fraudulent conduct, are not

  required to be shown in an application pursuant to CPLR

  7502(c).”).    Under Section 7502, a court “may entertain an

  application for an order of attachment . . . in connection with

  an arbitration that is pending or that is to be commenced inside

  or outside this state, . . . but only upon the ground that the

  award to which the applicant may be entitled may be rendered




                                       14
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 15 of 39 PageID #: 729



  ineffectual without such provisional relief.”          N.Y. C.P.L.R.

  7502(c).

              IV.   Interpleader Deposit

              The court has authority to grant interpleader relief

  under 28 U.S.C. § 1335, which provides:

        (a) The district courts shall have original jurisdiction of
        any civil action of interpleader or in the nature of
        interpleader filed by any person, firm, or corporation,
        association, or society having in his or its custody or
        possession money or property of the value of $500 or more,
        or having issued a note, bond, certificate, policy of
        insurance, or other instrument of value or amount of $500
        or more, or providing for the delivery or payment or the
        loan of money or property of such amount or value, or being
        under any obligation written or unwritten to the amount of
        $500 or more, if

              (1) Two or more adverse claimants, of diverse
              citizenship as defined in subsection (a) or (d) of
              section 1332 of this title, are claiming or may claim
              to be entitled to such money or property, or to any
              one or more of the benefits arising by virtue of any
              note, bond, certificate, policy or other instrument,
              or arising by virtue of any such obligation; and if

              (2) the plaintiff has deposited such money or property
              or has paid the amount of or the loan or other value
              of such instrument or the amount due under such
              obligation into the registry of the court, there to
              abide the judgment of the court, or has given bond
              payable to the clerk of the court in such amount and
              with such surety as the court or judge may deem
              proper, conditioned upon the compliance by the
              plaintiff with the future order or judgment of the
              court with respect to the subject matter of the
              controversy.

        (b) Such an action may be entertained although the titles
        or claims of the conflicting claimants do not have a common
        origin, or are not identical, but are adverse to and
        independent of one another.



                                       15
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 16 of 39 PageID #: 730



  28 U.S.C. § 1335.

              “It is well established that the interpleader statute

  is ‘remedial and to be liberally construed,’ particularly to

  prevent races to judgment and the unfairness of multiple and

  potentially conflicting obligations.”         Hapag-Lloyd

  Aktiengesellschaft v. U.S. Oil Trading LLC, 814 F.3d 146, 151

  (2d Cir. 2016) (quoting State Farm Fire & Cas. Co. v. Tashire,

  386 U.S. 523, 533 (1967)).       A party “that commences an

  interpleader action must allege: (1) that it is in possession of

  a single fund of value greater than $500; (2) a real and

  reasonable fear of double liability or vexatious, conflicting

  claims; and (3) that it has deposited or is depositing the fund

  with the court.”      New York Life Ins. Co. v. Apostolidis, 841 F.

  Supp. 2d 711, 717 (E.D.N.Y. 2012).

                                  Discussion

              I.     Greystone’s Motion for Interpleader Deposit

              This is not a case initiated by a party seeking

  interpleader relief, but Greystone has nonetheless moved for

  interpleader relief under 28 U.S.C. § 1335.          Section 1335(a)(1)

  of the interpleader statute is met because there is diversity

  between two adverse claimants, Petitioner and the Kutner

  defendants.      Petitioner is domiciled in California and the

  Kutner defendants are domiciled in New York. (Compl. ¶¶ 9-12.)

  Further, Section 1335(a)(2) is met where, as here, the party


                                       16
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 17 of 39 PageID #: 731



  “requested this Court to permit it to deposit the relevant funds

  with the Court.”     New York Life, 841 F. Supp. 2d at 717.

              The court stated at the hearing held on June 3, 2020

  that Greystone would be permitted to deposit the funds it owes

  pursuant to the Greystone Lawsuit settlement with the Registry

  of the Court.     Thereafter, as explained at the hearing, the

  court indicated it would grant Petitioner’s request to confirm

  the arbitration award, and, as set forth below, hereby confirms

  the award.    Consequently, it is no longer necessary for

  Greystone to deposit the funds with the Registry of the Court.

  For the reasons herein, the settlement funds for which Greystone

  concedes it is liable shall be paid directly to Petitioner, in

  accordance with Rabbi Cohen’s arbitration award concerning the

  Greystone Lawsuit dispute.       The court will retain jurisdiction

  over any dispute regarding the payment by Greystone of

  settlement funds to Petitioner.        Thus, Greystone’s request to

  deposit the funds with the Registry of the Court is moot.            See

  New York Life Ins. Co. v. Connecticut Dev. Auth., 700 F.2d 91,

  95 (2d Cir. 1983) (“Normally an interpleader action is concluded

  in two stages, the first determining that the requirements of §

  1335 are met and relieving the plaintiff stakeholder from

  liability, and the second adjudicating the adverse claims of the

  [remaining] claimants; this bifurcation is not mandatory,




                                       17
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 18 of 39 PageID #: 732



  however, and the entire action may be disposed of at one

  time.”).

              The court grants the additional relief sought by

  Greystone.    Specifically, subject to the retention of

  jurisdiction stated above, Greystone will be dismissed without

  prejudice from this action, and Petitioner and the Kutner

  defendants are enjoined from prosecuting any action or

  proceeding against Greystone, or its agents and employees, over

  the funds due under the Greystone Lawsuit settlement.           See

  Prudential Ins. Co. of Am. v. Hovis, 553 F.3d 258, 261-62 (3d

  Cir. 2009) (affirming district court order that interpleader

  motion was “moot” and “shield[ing] [party] from any liability

  relating to its failure to resolve the dispute over the

  interpleaded funds”).      On behalf of their clients, counsel for

  Petitioner and the Kutner defendants consented to this relief on

  the record at the June 3 hearing.

              Greystone also seeks $72,450 in attorneys’ fees, and

  costs in the amount of $263.54 (a total of $72,713.54), in

  connection with its participation in this case.          Originally,

  Greystone sought nearly $90,000 in fees and costs, but revised

  its request downward after the Kutner defendants opposed the

  request.    (ECF No. 39, Fees Reply Affidavit.)        Greystone’s

  revised request seeks fees at a blended rate of $600 per hour

  for all attorneys working on the matter.         (Id. at 5.)    The


                                       18
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 19 of 39 PageID #: 733



  actual hourly rates charged by Greystone’s attorneys at the law

  firm Morrison Cohen are between $550 and $975 per hour.            (ECF

  No. 31, Greystone Affidavit in Support of Fees, at 3-6.)            The

  attorneys have submitted the original invoices reflecting their

  contemporaneous time entries.       (ECF No. 31-2, Morrison Cohen

  Invoices.)

              Because the court finds that Greystone was a

  disinterested third party that properly sought to deposit the

  disputed funds with the Registry of the Court, and is entitled

  to reasonable attorneys’ fees and costs.         See Septembertide

  Pub., B.V. v. Stein and Day, Inc., 884 F.2d 675, 683 (2d

  Cir.1989) (“Bad faith, fraud and the like are not requisite to

  such an award.     A disinterested stakeholder who asserts

  interpleader is entitled to be awarded costs and attorney’s

  fees.”); Fid. Brokerage Servs., LLC v. Bank of China, 192 F.

  Supp. 2d 173, 183 (S.D.N.Y. 2002) (“Attorneys’ fees and costs

  are generally awarded to an innocent and otherwise disinterested

  stakeholder who has expended time and money participating in a

  dispute ‘not of his own making and the outcome of which has as

  no impact on him.’”).      In determining an appropriate award of

  fees in any matter, “the typical starting point is the so-called

  lodestar amount, that is ‘the number of hours reasonably

  expended on the litigation multiplied by a reasonable hourly

  rate.”   Healey v. Leavitt, 485 F.3d 63, 71 (2d Cir. 2007)


                                       19
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 20 of 39 PageID #: 734



  (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983).            “The

  burden is on the fee applicant to produce satisfactory evidence

  . . . that the requested rates are in line with those prevailing

  in the community for similar services by lawyers of reasonably

  comparable skill, experience and reputation.”          Blum v. Stenson,

  465 U.S. 886, 896 n.11 (1984).

              With respect to the rates charged by the attorneys at

  Morrison Cohen, Greystone argues that the rates are reasonable

  for attorneys based in Manhattan.         However, even the revised

  rate of $600 per hour is higher than the prevailing rates in the

  Eastern District of New York.       The Second Circuit has held that

  for litigation in the Eastern District, courts should award the

  prevailing Eastern District rates unless the applicant

  “persuasively establish[es] that a reasonable client would have

  selected out-of-district counsel because doing so would likely

  (not just possibly) produce a substantially better net result.”

  Simmons v. New York City Transit Auth., 575 F.3d 170, 172 (2d

  Cir. 2009).    “Prevailing rates for experienced attorneys in the

  Eastern District of New York range from approximately $300 to

  $400 per hour.”     Martino v. MarineMax Ne., LLC, 2019 WL 4170486,

  at *4 (E.D.N.Y. Aug. 16, 2019), report and recommendation

  adopted, 2019 WL 4167262 (E.D.N.Y. Sept. 3, 2019).           Because

  Greystone has not made a showing that “a reasonable client would

  have selected” counsel from the Southern District rather than


                                       20
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 21 of 39 PageID #: 735



  the Eastern District “because doing so would likely (not just

  possibly) produce a substantially better net result,” Simmons,

  475 F.3d at 172, Greystone will be awarded fees in line with the

  Eastern District rates.

              Regarding the number of hours expended, Morrison

  Cohen’s revised request seeks reimbursement for 114.9 attorney

  hours (plus 11.6 paralegal hours and 6.8 hours from the managing

  clerk’s office), accounting for time from the date Petitioner

  initiated this action, March 30, 2020, through May 21, 2020.            In

  general, “[a]n interpleader is limited to ‘attorneys’ fees and

  costs incurred in bringing [the] interpleader action.’”

  Fidelity Brokerage Servs. LLC v. Caro, 2011 WL 4801523, at *2

  (S.D.N.Y. Oct. 11, 2011) (quoting Estate of Ellington v. EMI

  Music Publ’g, 282 F.Supp.2d 192, 194 (S.D.N.Y.2003)).           Greystone

  argues that it is entitled to fees for all of the work it did in

  connection with defending this action because, as a

  disinterested third party, it should not have had to incur

  attorneys’ fees in a dispute that was not of its own making.            In

  most of the cases relied upon by Greystone to support its

  argument, however, the reason parties were able to recover most

  or all of their fees was because the parties did not participate

  in the case beyond filing an interpleader complaint.           Where the

  parties did more than was required, fees were not awarded for

  their additional involvement.       See Hausler v. JP Morgan Chase


                                       21
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 22 of 39 PageID #: 736



  Bank, N.A., 127 F. Supp. 3d 17, 59 (S.D.N.Y. 2015) (“[T]o the

  extent [the party] may have crossed the line beyond that of a

  neutral party disinterested in the outcome of the parties’

  disputes . . . recovery of attorney’s fees and costs may be

  unwarranted as to charges the Court finds to have stemmed from

  excessive or needless litigation.”).

              The court recognizes that counsel for Greystone

  appeared at the telephone conference on March 31, 2020, filed

  its motion for interpleader on April 22, 2020, and appeared at

  the hearing held by videoconference on June 3, 2020.           Greystone

  will be compensated for one attorney’s appearance at the two

  court proceedings, and for reasonable time to bring its

  interpleader motion.      Had Greystone brought its interpleader

  motion sooner, it likely would not have needed to expend more

  than 100 hours of attorney time on this case.          Greystone cannot

  argue on the one hand that it was a disinterested stakeholder,

  while on the other hand claim that it meaningfully participated

  in the litigation and incurred more than 100 hours in attorneys’

  fees.

              This court has discretion to fashion a reasonable

  award of attorneys’ fees.       See Fox v. Vice, 563 U.S. 826, 838

  (2011) (“[T]rial courts need not, and indeed should not, become

  green-eyeshade accountants.       The essential goal in shifting fees

  (to either party) is to do rough justice, not to achieve


                                       22
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 23 of 39 PageID #: 737



  auditing perfection.”).      Recent cases awarding fees and costs

  for interpleader complaints brought in the Eastern District are

  sparse.    Cases doing so using Southern District rates have

  ordered awards ranging from approximately $10,000 to $13,000.

  See Solar Spectrum LLC v. AEC Yield Capital LLC, 2019 WL

  5381798, at *11 (S.D.N.Y. Oct. 22, 2019) (awarding $13,360 in

  fees and costs instead of the requested $63,346); Estate of

  Heiser v. Bank of Baroda, 2013 WL 4780061, at *5 (S.D.N.Y. July

  17, 2013) (awarding $10,438.69 in fees and costs instead of the

  requested $34,795.64, and holding that “35 hours on researching

  and drafting the interpleader . . . seems excessive in light of

  the type and amount of work required”); Estate of Ellington, 282

  F. Supp. 2d at 195 (awarding $10,000 in fees and costs where

  party’s participation “primarily involved two conferences with

  this Court and two settlement conferences with the Magistrate

  Judge, drafting the complaint, reviewing and responding to

  correspondence, and negotiating and commenting on the final

  discharge”).

              Using Eastern District rates, the court finds that an

  appropriate fee award in this case is $12,800, plus $263.54 in

  costs (for a total of $13,063.54).        This fee award derives from

  the higher end of the prevailing rates in the Eastern District

  ($400 per hour) and the amount of time Greystone would

  reasonably have expended appearing at two conferences (both


                                       23
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 24 of 39 PageID #: 738



  conducted remotely) and preparing its interpleader motion: two

  hours for the conferences, and 30 hours for the motion, for a

  total of 32 hours.     Though this award is well below Greystone’s

  request, the court believes it is fair, given that it is close

  to the range of awards that have been recently ordered by courts

  using the higher Southern District rates.         To the extent the fee

  award and hourly rate are arguably high despite using the lower

  Eastern District rates, the court recognizes that there were

  many complexities to this case, including a unique procedural

  posture and contradictory factual accounts, that likely made the

  interpleader motion more challenging than most.

              II.   The Kutner Defendants’ Motion to Vacate the
                    Arbitration Award

              The Federal Arbitration Act provides four grounds upon

  which a court can vacate an arbitration award: “(1) where the

  award was procured by corruption, fraud, or undue means; (2)

  where there was evident partiality or corruption in the

  arbitrators, or either of them; (3) where the arbitrators were

  guilty of misconduct in refusing to postpone the hearing, upon

  sufficient cause shown, or in refusing to hear evidence

  pertinent and material to the controversy; or of any other

  misbehavior by which the rights of any party have been

  prejudiced; or (4) where the arbitrators exceeded their powers,

  or so imperfectly executed them that a mutual, final, and



                                       24
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 25 of 39 PageID #: 739



  definite award upon the subject matter submitted was not made.”

  9 U.S.C. § 10(a).

              The court finds no evidence in the record to vacate

  the arbitration award on any of the foregoing bases.           The Kutner

  defendants, however, focus on the fourth ground, and argue that

  the award should be vacated because Rabbi Cohen did not have

  authority to decide the Greystone Lawsuit dispute.           (Opp. at 6-

  16.)   The Kutner defendants also raise the third ground, and

  argue that Rabbi Cohen committed misconduct by failing to hear

  all of their evidence and arguments.        (Id. at 17-18.)

              The Kutner defendants have not raised the first two

  grounds for vacatur under the Federal Arbitration Act, and the

  court finds that such grounds are not present.          There is no

  evidence in the record that the arbitration “award was procured

  by corruption, fraud, or undue means.”         Nor is there any

  evidence that Rabbi Cohen exhibited “evident partiality or

  corruption.”    Indeed, it is undisputed that it was the Kutner

  defendants who recommended Rabbi Cohen for the resolution of the

  parties’ disputes (Rechnitz Decl. ¶ 5), and the record reflects

  his impartiality.

              Regarding the fourth factor, the scope of Rabbi

  Cohen’s authority, the Kutner defendants argue that the plain

  language of the arbitration agreement signed by the parties

  limited the matter before Rabbi Cohen to a single “dispute.”


                                       25
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 26 of 39 PageID #: 740



  (Opp. at 8-9; see Compl., Ex. 2, Arbitration Agreement.)            The

  Kutner defendants also submitted email evidence showing that

  Petitioner and the Kutner defendants were involved in a dispute

  related to mezzanine loans funded by Petitioner, which,

  according to the Kutner defendants, is the only dispute Rabbi

  Cohen was supposed to adjudicate.         (See Opp. at 9-13.)    The

  Kutner defendants further argue that the parties to the original

  agreement regarding the loan to fund the Greystone Lawsuit were

  two LLCs run by Petitioner and the Kutner defendants, but the

  arbitration agreement was signed by the parties in their

  individual capacities.      (Id. at 9.)     Lastly, the Kutner

  defendants argue that the matter of the Greystone Lawsuit could

  not have been arbitrated in August 2018, because the lawsuit was

  not settled until 2019, and thus no dispute over the funds could

  have existed at the time of the hearing.         (Id. at 14-15.)

              In response, Petitioner submitted an affidavit from

  Victor Lipnitsky, a neutral third party who served as Rabbi

  Cohen’s forensic expert, who noted that the dispute before Rabbi

  Cohen pertained to “several financial issues” and various “loans

  or business transactions between the parties,” including the

  loan to fund the Greystone Lawsuit.         (ECF No. 42-1, Declaration

  of Victor Lipnitsky, ¶¶ 7, 9; see Rechnitz Reply at 11.)

  Petitioner also relies on an affidavit filed by David Weldler,

  the CEO of one of the companies Petitioner owns.          (ECF No. 43


                                       26
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 27 of 39 PageID #: 741



  (“Weldler Decl.”).)      The affidavit, which is supported by email

  evidence, declares that the Greystone Lawsuit “was one of the

  central issues that the parties were fighting about” when they

  agreed to arbitrate, and that much of the arbitration focused on

  evidence related to the Greystone Lawsuit.         (Id. at 7-10.)

  Petitioner next argues that an email sent to Petitioner from

  Ephraim Kutner, on December 2, 2018, acknowledged that the

  dispute over the Greystone Lawsuit was discussed at the

  arbitration hearing.      (Rechnitz Reply at 13.)      Finally,

  Petitioner points to the fact that the arbitration award decided

  the dispute over the Greystone Lawsuit, establishing that Rabbi

  Cohen himself understood that the Kutner defendants had

  submitted the dispute to arbitration.         (Id. at 14.)

              In considering a challenge to an arbitration award,

  “‘[t]he principal question for the reviewing court is whether

  the arbitrator’s award draws its essence” from the agreement to

  arbitrate, ‘since the arbitrator is not free merely to dispense

  his own brand of industrial justice.’”         ReliaStar Life Ins. Co.

  of N.Y. v. EMC Nat. Life Co., 564 F.3d 81, 85 (2d Cir. 2009)

  (quoting 187 Concourse Assocs. v. Fishman, 399 F.3d 524, 527 (2d

  Cir.2005)).    In determining which issues were submitted for

  arbitration, “the parties’ intentions control,” but where the

  parties agreed to arbitration on at least one issue, “those

  intentions are generously construed as to issues of


                                       27
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 28 of 39 PageID #: 742



  arbitrability.”     Mitsubishi, 473 U.S. at 626.       “[I]ssues will be

  deemed arbitrable unless ‘it is clear that the arbitration

  clause has not included’ them.”        First Options, 514 U.S. at 945

  (quoting G. Wilner, 1 Domke on Commercial Arbitration § 12:02,

  p. 156 (rev. ed. Supp.1993)).       Under principles of New York

  contract law, the court should first look to the arbitration

  agreement, and then to extrinsic evidence if the agreement is

  ambiguous.    See Greenfield v. Philles Records, Inc., 98 N.Y.2d

  562, 569 (2002).

              The arbitration agreement in this case is somewhat

  unique because of its brevity.       It is clear that the parties

  expected Rabbi Cohen “to adjudicate a dispute,” and they “agreed

  to accept [his] decision.”       (Compl., Ex. 2, Arbitration

  Agreement.)    It is not clear from the face of the document,

  however, that the “dispute” to be resolved by Rabbi Cohen was

  limited to the mezzanine loans, or whether the “dispute” was the

  full scope of the financial disagreements between Petitioner and

  the Kutner defendants, including with respect to the Greystone

  Lawsuit.

              After initially arguing to Rabbi Cohen that they

  agreed to mediate but did not believe they had agreed to

  arbitrate in August 2018, the Kutner defendants now concede that

  the parties agreed to arbitrate.          When parties agree to

  arbitrate, there is a presumption that they agreed to submit


                                       28
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 29 of 39 PageID #: 743



  their various live disputes to arbitration.          See First Options,

  514 U.S. at 943; Mitsubishi, 473 U.S. at 626.          Moreover,

  “[w]here an arbitration clause is broad, as here, arbitrators

  have the discretion to order remedies they determine

  appropriate, so long as they do not exceed the power granted to

  them by the contract itself.”       Banco de Seguros del Estado v.

  Mut. Marine Office, Inc., 344 F.3d 255, 262 (2d Cir. 2003).

  Ultimately, because the Kutner defendants are moving to vacate

  the award, they have “the burden of proof, and the showing

  required to avoid confirmation is very high.”          Ecopetrol S.A. v.

  Offshore Expl. & Prod. LLC, 46 F. Supp. 3d 327, 340 (S.D.N.Y.

  2014) (quoting D.H. Blair, 462 F.3d at 110).

              The evidence proffered by the Kutner defendants does

  not satisfy their burden to show that the parties’ agreement to

  arbitrate was limited to the mezzanine loans.          Even though the

  arbitration agreement referred to a “dispute,” the subsequent

  letter from the Kutner defendants’ own advocate twice used the

  singular “dispute” to refer to a broader universe of the

  parties’ ongoing disagreements, and in so doing, he attached an

  email from Ephraim Kutner to Petitioner that referenced both the

  Greystone Lawsuit and the mezzanine loans.         (See Rechnitz Decl.,

  Ex. B, Letter from Bechhofer (Second).)         Moreover, the fact that

  the arbitration agreement was signed by the parties in their

  individual capacities suggests that it was intended to be broad,


                                       29
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 30 of 39 PageID #: 744



  rather than limited to the joint mezzanine loan business.            The

  parties signed the arbitration agreement both individually and

  in their capacitates as partners in Harborview Capital LLC,

  which was the mezzanine loan business.         (Compl., Ex. 2,

  Arbitration Agreement.)      Had the parties meant for the agreement

  to be limited to the mezzanine loan business, signing

  individually would have been unnecessary.         And although the

  Greystone Lawsuit was not settled until 2019, Petitioner

  provided email evidence showing that there was a dispute over

  the Greystone Lawsuit as early as February 2018.          (See Weldler

  Decl. ¶ 11, quoting Feb. 25, 2018 email from Ephraim Kutner to

  Petitioner (“You insisted upon investing in my case and lawsuit

  and you were the one who came up with attorneys we should use

  and the strategies we were going to implement.          You decided to

  invest in my case on your own volition.”).)

              It is also significant that the Kutner defendants

  initially objected to the proceedings before Rabbi Cohen on the

  ground that they thought it was only supposed to be a mediation,

  but now argue that it was an arbitration limited to a single

  issue.    The evidence in the record reflects that Petitioner

  presented evidence at the hearing of loans he extended to the

  Kutner defendants in excess of $11 million that have not been

  repaid.    (Rechnitz Decl. ¶ 7.)     At the June 3, 2020 hearing

  before this court, counsel for the Kutner defendants admitted


                                       30
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 31 of 39 PageID #: 745



  that they did not raise any objections to Petitioner’s evidence

  at the arbitration hearing of other loans, nor did they object

  that Rabbi Cohen exceeded his authority until they were sued in

  federal court.     Counsel for the Kutner defendants argued that

  the Kutners’ chosen rabbinic advocate, Rabbi Bechhofer, is not a

  lawyer and would not have known to raise such an objection.            The

  court is not persuaded that a lay person would not have objected

  if an arbitrator heard evidence that exceeded the scope of the

  parties’ dispute.     The evidence submitted by the parties

  establishes that the Greystone Lawsuit and other disputes were

  discussed, and evidence was presented, both at the arbitration

  hearing and immediately after the hearing.         (See Rechnitz Decl.,

  Ex. B, Letter from Bechhofer (Second).)

              Rabbi Bechhofer initially objected to Rabbi Cohen’s

  proceedings, but he did so on the ground that the Kutner

  defendants thought they had agreed only to mediate.           (Id.)

  Rabbi Cohen rejected that contention.         (Compl., Ex. 4, Letter

  from Rabbi Cohen.)     The Kutner defendants have subsequently

  changed their position and now concede they agreed to

  arbitration.    The contemporaneous evidence establishes that the

  evidence regarding the Greystone Lawsuit was presented at the

  arbitration hearing by Petitioner without objection as to scope

  from the Kutner defendants.       Accordingly, the Kutner defendants

  have failed to satisfy their burden to establish that Rabbi


                                       31
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 32 of 39 PageID #: 746



  Cohen exceeded his authority and that the arbitration award

  should be vacated.

              The Kutner defendants also argue that Rabbi Cohen’s

  award must be vacated because “it was rendered without affording

  the Kutners the ability to present evidence or arguments.”

  (Opp. at 16.)     Obtaining vacatur of an arbitration award based

  on the evidence the arbitrator decided to accept requires a very

  high showing, because arbitrators’ admissibility determinations

  are entitled to significant deference.         See British Ins. Co. of

  Cayman v. Water St. Ins. Co., 93 F. Supp. 2d 506, 517 (S.D.N.Y.

  2000) (“arbitrators are afforded broad discretion in

  determining” how much evidence to accept so long as they “give

  each of the parties to the dispute an adequate opportunity to

  present its evidence and argument”).

              The record reflects that, immediately following the

  arbitration hearing, the Kutner defendants sought a second

  hearing at which they could “present all of [their] evidence,

  including documents, recordings and witnesses who will fly in to

  give their testimony.”      (Compl., Ex. 3, Letter from Bechhofer.)

  Rabbi Cohen welcomed the opportunity to hear their evidence

  before he issued any awards.       (See Compl., Ex. 4, Letter from

  Rabbi Cohen (“I have already assured the Kutners that we shall

  all get together before a final decision is rendered.”).)

  Thereafter, despite Rabbi Cohen’s attempt to schedule another


                                       32
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 33 of 39 PageID #: 747



  hearing, it is not disputed by the Kutner defendants that they

  did not cooperate with Rabbi Cohen’s further efforts to hear

  their evidence.     A party cannot argue that an arbitration award

  should be vacated because the hearing was unfair after the party

  has refused to cooperate with the arbitrator’s efforts to

  conduct further proceedings to provide an opportunity for the

  party to submit evidence.       See Three S Delaware, Inc. v.

  DataQuick Info. Sys., Inc., 492 F.3d 520, 531 (4th Cir. 2007)

  (arbitrator “did not commit misconduct” by declining to accept

  further evidence where party “would have had an ample

  opportunity to present its evidence if its owner had not

  insisted on abandoning the arbitration hearing”).

              The Kutner defendants, therefore, have not shown that

  Rabbi Cohen committed misconduct by not hearing evidence that

  the Kutner defendants refused to present.         On the contrary,

  Rabbi Cohen indicated that he wanted to provide the Kutner

  defendants a fair opportunity to present their evidence, but

  they declined his invitation to do so.

              A court should confirm an arbitration award “if there

  is ‘a barely colorable justification for the outcome reached.’”

  Landy Michaels Realty Corp., 954 F.2d at 797 (quoting Andros

  Compania Maritima, 579 F.2d at 704); see also D.H. Blair, 462

  F.3d at 110.    Here, Rabbi Cohen’s arbitration award with respect

  to the loan to fund the Greystone Lawsuit was justified and


                                       33
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 34 of 39 PageID #: 748



  reasonable based on the record before the court.          Rabbi Cohen

  conducted an arbitration hearing at which both sides were given

  ample opportunity to present documents and witnesses in support

  of their respective positions, and he offered the Kutner

  defendants another opportunity to appear and present evidence.

  When they failed to do so, Rabbi Cohen issued an arbitration

  award consistent with the evidence before him and the parties’

  agreement regarding Petitioner’s loan to fund the Kutner

  defendants’ Greystone Lawsuit.       Accordingly, the motion to

  vacate the arbitration award is denied and the award is

  confirmed.

              III. Petitioner’s Motion to Confirm an Order of
                   Attachment in Aid of Arbitration

              Petitioner initially commenced this action seeking

  confirmation of the arbitration award, an attachment, and

  ultimately, a permanent order of attachment in aid of

  arbitration.

              Because the court confirms the arbitration award,

  Greystone is ordered to pay the Greystone Lawsuit settlement

  funds to Petitioner in accordance with that award, which

  directed:

        All amounts still owed by Greystone Funding shall be paid
        directly to [Petitioner], including the $3,071,009 provided
        by [Petitioner], plus the $1,328,967 representing
        [Petitioner’s] 30 percent share of the remaining amount
        recovered in that lawsuit. Any additional amounts from
        that lawsuit shall be paid to [Petitioner] for repayment of


                                       34
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 35 of 39 PageID #: 749



        amounts owing to [Petitioner] relating to other outstanding
        amounts. [Petitioner] may contact Greystone Funding
        directly and direct Greystone Funding to make all payments
        directly to [Petitioner].

  (Compl., Ex. 1, Greystone Arbitration Award, at 2.)

              The arbitration award grants Petitioner all funds from

  the Greystone Lawsuit settlement, including funds above the

  amount required by the initial terms of Petitioner’s loan to

  fund the Greystone Lawsuit.       The award of all funds from the

  Greystone Lawsuit settlement resulted from evidence presented at

  the arbitration hearing of other disputes between Petitioner and

  the Kutner defendants, which Rabbi Cohen stated would be

  explained in a separate arbitration decision.          (See id. at 2

  (“[T]his is my decision regarding the Greys[t]one Lawsuit

  dispute.    I will issue a separate decision on the other

  outstanding disputes.”).)

              Petitioner seeks an order of attachment over all of

  the settlement funds.      To obtain a permanent order of

  attachment, Petitioner must show: (1) there is a cause of

  action, (2) it is probable Petitioner will succeed on the

  merits, (3) the award may be rendered ineffectual without an

  attachment, and (4) the amount demanded from the Kutner

  defendants exceeds all counterclaims known to Petitioner.            See

  N.Y. C.P.L.R. 6212(a); Cty. Natwest Sec. Corp. USA, 579 N.Y.S.2d

  at 377.    Petitioner has established all four elements.



                                       35
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 36 of 39 PageID #: 750



              First, there is a cause of action—i.e., the

  arbitration pending between Petitioner and the Kutner

  defendants.    “Section 7502(c) of the N.Y. C.P.L.R. provides that

  ‘arbitration shall be deemed an action for [the] purpose’ of

  Article 62.”    Mishcon de Reya New York LLP v. Grail

  Semiconductor, Inc., 2011 WL 6957595, at *4 (S.D.N.Y. Dec. 28,

  2011).   The arbitration before Rabbi Cohen remains ongoing, as

  there are still outstanding disputes between the parties for

  which Rabbi Cohen will issue additional awards, and over which

  he retained jurisdiction.

              Second, Petitioner has shown a probability of success

  on the merits.     In order to show that it is “probable” that

  Petitioner will succeed, “there must be something in the proof

  stronger than the mere prima facie case that could satisfy as a

  pleading.”    Mishcon de Reya, 2011 WL 6957595, at *4 (quoting

  David D. Siegel, N.Y. PRAC. § 316 (4th ed. 2005).           There is

  supporting evidence in the record of Petitioner’s likelihood of

  success: Rabbi Cohen already found that Petitioner is entitled

  to the Greystone Lawsuit settlement funds to resolve both the

  Greystone Lawsuit dispute and to repay Petitioner for “other

  outstanding amounts” owed to Petitioner by the Kutner

  defendants.

              Third, the court must consider whether the award may

  be rendered ineffectual without attachment.          To satisfy this


                                       36
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 37 of 39 PageID #: 751



  element, Petitioner “must do more than show that attachment

  would be ‘helpful.’”      Mishcon de Reya, 2011 WL 6957595, at *8

  (S.D.N.Y. Dec. 28, 2011) (citing Founders Ins. Co. v. Everest

  Nat’l Ins. Co., 839 N.Y.S.2d 474 (N.Y. 1st Dep’t 2007)).            “In

  making this determination, the Court may consider factors such

  as the respondent’s history of paying creditors, . . . as well

  as a stated or indicated intention to dispose of assets that

  could be used to satisfy a future judgment.”          Id. (citing

  Habitations Ltd. v. BKL Realty Sales Corp., 554 N.Y.S.2d 117

  (N.Y. 1st Dep’t 1990) and Plenty v. Randell, 1995 WL 694661

  (S.D.N.Y. Nov.22, 1995)).

              Petitioner represents that the Kutner defendants have

  “admitted to Petitioner on several occasions” that “the Kutners

  did not have the money to pay him.”          (ECF No. 16, Motion to

  Confirm, at 9.)     In addition, Ephraim Kutner’s own declaration

  acknowledged that he told Petitioner that he did not have $3

  million available to pay as one lump sum to resolve their

  disputes.    (Kutner Decl. ¶ 76.)      Generally, “[i]t is sufficient

  that the respondent’s assets are dwindling or are being

  encumbered or moved about, regardless of the respondent’s

  motives.”    Moquinon, Ltd. v. Gliklad, 58 N.Y.S.3d 874, 2017 WL

  1482163, at *4 (N.Y. Sup. 2017).          Thus, the arbitration award

  would be frustrated if the funds from the Greystone Lawsuit

  settlement are not attached.


                                       37
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 38 of 39 PageID #: 752



              Fourth, the amount demanded by Petitioner must be

  greater than known counterclaims.         The court is not aware of any

  counterclaims by the Kutner defendants pending against

  Petitioner, nor does the court believe any such claims could be

  brought in good faith.      Moreover, the Kutner defendants have not

  advised of any counterclaims pending against Petitioner.

              Accordingly, Petitioner has made the showing required

  to confirm the order of attachment in aid of arbitration under

  New York law.

                                  Conclusion

              For the foregoing reasons, as well as those stated on

  the record at the hearing held on June 3, 2020, the court GRANTS

  Petitioner’s motion to confirm the arbitration award and the

  order of attachment in aid of arbitration, DENIES the Kutner

  defendants’ motion to vacate the underlying arbitration award,

  and GRANTS IN PART Greystone’s motion for interpleader deposit.

              Greystone is dismissed from this action, except to the

  extent the court may be called upon to enforce the payment of

  the Greystone Lawsuit settlement to Petitioner.          Petitioner and

  the Kutner defendants have agreed that they may not commence any

  new proceedings against Greystone for payment of the Greystone

  Lawsuit settlement to Petitioner, except to enforce the same.

  The parties shall hold Greystone harmless with respect to the

  funds from the Greystone Lawsuit settlement.          Greystone is also


                                       38
Case 1:20-cv-01607-KAM-VMS Document 47 Filed 06/08/20 Page 39 of 39 PageID #: 753



  awarded $13,063.54 in attorneys’ fees and costs, which it may

  deduct from the Greystone Lawsuit settlement funds.           Because the

  court has confirmed the arbitration award concerning the

  Greystone Lawsuit, it is no longer necessary for Greystone to

  deposit the funds with the Registry of the Court.           Instead,

  Greystone is ordered to pay the funds directly to Petitioner in

  accordance with the arbitration award, as set forth above.

              Because the arbitration before Rabbi Cohen remains

  ongoing, the parties are encouraged to submit any future

  disputes to him for resolution.        This court, however, will

  retain jurisdiction over enforcement of this Order.

              The Clerk of Court is respectfully directed to

  terminate Greystone Funding Corp. as a defendant, to enter

  judgment in favor of Petitioner, and close this case.

  SO ORDERED.

  Dated:      Brooklyn, New York
              June 8, 2020


                                              /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge




                                       39
